               Case 3:20-cv-06247-RJB Document 30 Filed 03/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        JOE PATRICK FLARITY, a marital                        CASE NO. 3:20-cv-06247
11      community,
                                                              ORDER DENYING PLAINTIFF’S
12                                 Plaintiff,                 MOTION FOR JUDICIAL NOTICE
                v.
13
        ARGONAUT INSURANCE CO.,
14
                                   Defendant.
15

16

17
            THIS MATTER comes before the Court on Plaintiff’s Motion for Judicial Notice. Dkt.
18
     25. The Court has considered the motion and the remaining file. Defendant did not file a
19
     response. Oral argument is unnecessary.
20
            Plaintiff appears to seek judicial notice that the Court will follow stare decisis, that the
21
     jury has the right to review mixed questions of law and fact, and that he is entitle to “the same
22
     consideration as a BAR certified lawyer. . . .” Dkt. 25 at 2–3.
23

24


     ORDER DENYING PLAINTIFF’S MOTION FOR JUDICIAL NOTICE - 1
               Case 3:20-cv-06247-RJB Document 30 Filed 03/26/21 Page 2 of 2




 1          Pursuant to Federal Rule of Evidence 201(b): “The court may judicially notice a fact that

 2   is not subject to reasonable dispute because it: (1) is generally known within the trial court’s

 3   territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

 4   accuracy cannot be reasonably questioned.”

 5          Plaintiff’s motion should be denied because he does not move for judicial notice on the

 6   types of facts considered by the rule. The Court, however, is bound by applicable rules and stare

 7   decisis. See Hart v. Massanari, 266 F.3d 1155, 1180 (9th Cir. 2001).

 8          In addition, the Court notes that this motion is meritless and frivolous. As a pro se party,

 9   Plaintiff is subject to the rules of civil procedure. Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir.

10   1995). If Plaintiff continues to file motions that are meritless or frivolous, then he may be

11   subject to sanctions under Federal Rule of Civil Procedure Rule 11.

12          Therefore, it is hereby ORDERED that Plaintiff’s Motion for Judicial Notice (Dkt. 25)

13   IS DENIED.

14          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

15   to last known address of the party appearing pro se.

16                  Dated this 26th day of March, 2021.

17

18
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
19

20

21

22

23

24


     ORDER DENYING PLAINTIFF’S MOTION FOR JUDICIAL NOTICE - 2
